DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.




Claim 1 recites the limitations,
 “d) receiving, from at least one of a second plurality of sensors coupled to the ego vehicle, a first vehicle information about a second vehicle, the first vehicle information being associated with a response of the second vehicle to the first vehicle maneuver; 
(e) inferring an intention of the second vehicle based on the first vehicle information; and (f) causing the vehicle control system to perform a second vehicle maneuver based on the intention.”
Applicant’s specification recites, “[0009] The method may further include receiving, from at least one of a second plurality of sensors coupled to an ego vehicle, first vehicle information about a second vehicle, inferring an intention of the second vehicle based on the first vehicle information, and causing the vehicle control system to perform a second vehicle maneuver based on the intention.”
There is no support for the claimed limitation in the original disclosure.
This is new matter.
The rest of the claims are rejected for depending on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-10, 11-17, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a predetermined ego vehicle input, and the predetermined vehicle input comprising at least one value for a parameter corresponding to dynamics of the ego vehicle; (c) causing a vehicle control system of the ego vehicle to perform a first vehicle maneuver based on the predetermined ego vehicle input,.  There is insufficient antecedent basis for the limitation, “the predetermined vehicle input” second occurrence.
The rest of the claims are rejected for depending on a rejected base claim.
Claim 11 calls for, “receiving, from a first plurality of sensors coupled to the ego vehicle, parametric variable information associated with a parametric variable”.
Applicant’s specification at sec 0017 describes a parametric variable to include, “a desired longitudinal velocity”.
Applicant’s specification sec [0019] also indicates that, “the parametric variable may be one of a weight of the ego vehicle, a road gradient of a road in contact with the ego vehicle, a friction coefficient of tires coupled to the ego vehicle, a steering input value, or a location 
of an object located near the road.”

	The rest of the claims are rejected for depending on a rejected base claim.
 
Claim 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
“(c) causing a vehicle control system of the ego vehicle to perform a first vehicle maneuver based on the predetermined ego vehicle input;
d) receiving, from at least one of a second plurality of sensors coupled to the ego vehicle, a first vehicle information about a second vehicle, the first vehicle information being associated with a response of the second vehicle to the first vehicle maneuver; (e) inferring an intention of the second vehicle based on the first vehicle information; and (f) causing the vehicle control system to perform a second vehicle maneuver based on the intention.”
The limitation is not clear about which one is the ego vehicle, first vehicle, and second vehicle.  It appears as if applicant refers to the ego vehicle as the first vehicle in one instance, and then at another instance the ego vehicle is different from the first vehicle.  The same argument applies to the second vehicle, wherein instead of the claims reciting, --second vehicle information about the second vehicle-- the claims recite, “first vehicle information about the second vehicle”.  
The claim limitations are not distinct.
In addition, how can there be a response of the second vehicle when there no request of any sort made to the second vehicle?  Did the second vehicle see the first maneuver of the Ego vehicle and then it responded to it?  Or Did the second vehicle detect the first maneuver of the Ego vehicle and then it responded to it?  The method step is missing the step of providing a request or a step of the second vehicle detecting the first maneuver of the Ego vehicle and then responding to it.
The rest of the claims are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 11-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Likhachev, (US Pub 20190193737) in view of Engel (US Pub 20170291608).
Regarding claim 1 Likhachev discloses a method in a data processing system comprising at least one processor and at least one memory (sec 0044 discloses a processor with memory that stores code executed by the processor), the at least one memory comprising instructions executed by the at least one processor to implement a vehicle monitoring system (fig. 3; sec 0044, 0045, 0054; monitor environment of a vehicle), the method comprising: 
(a) receiving, from at least one of a first plurality of sensors coupled to the ego vehicle, information associated with a parametric variable (sec 0045 discloses sensors on an ego vehicle that are capable of sensing various parameters such as environmental conditions, velocity, acceleration and other vehicle parameters; also sec 0048 discloses the ability to transmit sensor information to a perception module that processes the data);
(b) selecting a partition of an operating region of the parametric variable based on the parametric variable information (according to applicant a partition is referring to a range of a parameter or a range a range of an information; also as the claimed partition, sec 0050, 0059 disclose an inertial measurement unit on the ego vehicle for sensing and transmitting to the controller a selected range of velocity and a selected range of acceleration of the ego vehicle; also sec 0060 discloses the selection of a range of time to travel given a velocity for execution of the maneuver; also sec 0072 discloses that the range of allowable other vehicle velocity differences is predetermined and is associated with velocity),
wherein the operating region comprises a predetermined range of values for the parametric variable (sec 0060 discloses predetermined travel times for a given velocity; also sec 0059 discloses predetermined threshold ranges for determining initiation of lane merge maneuvers),
wherein the partition comprises a subset of the predetermined range of values and being associated with a predetermined ego vehicle input (sec 0060 discloses predetermined travel times for a given velocity, predetermined input longitudinal velocities, also sec 0059 discloses predetermined threshold ranges for determining initiation of lane merge maneuvers),
wherein the predetermined vehicle input comprises at least one value for a parameter corresponding to dynamics of the ego vehicle (sec 0060 discloses that the predetermined vehicle inputs are longitudinal velocities, accelerations, etc); 
(c) causing a vehicle control system of the ego vehicle to perform a vehicle maneuver based on the predetermined ego vehicle input (sec 0060 discloses that shifting to perform a lane merging maneuver would occur if conditions are met before time out range is exceeded and abort if it is exceeded; also sec 0057 discloses a method for performing a lane change maneuver based on the time parameterized trajectories of other vehicles and current operating parameters of the ego vehicle);
(e) inferring an intention of the second vehicle based on the first vehicle information (sec   0049, 0062, 0064 disclose inferring or deducing an intention of the second vehicle based on the first vehicle information by using an intention prediction module 22 to infer the behaviors of surrounding vehicles; the intention prediction module 22 makes predictions as to whether the intention of the vehicles is to speed up, slow down, maintain current velocities, maintain close following distances, allow gaps, change lanes, etc., and transmits these predictions as trajectories over estimated periods of times, etc); and 
(f) causing the vehicle control system to perform a second vehicle maneuver based on the intention (sec 0060 discloses that shifting to perform a lane merging maneuver would occur if conditions are met before time out range is exceeded and abort if it is exceeded; also sec 0057 discloses a method for performing aplurality lane change maneuver based on the time parameterized trajectories of other vehicles and current operating parameters of the ego vehicle).
Likhachev did not particularly recite the limitation, “receiving, from at least one of a second plurality of sensors coupled to the ego vehicle, a first vehicle information about a second vehicle, the first vehicle information being associated with a response of the second vehicle to the first vehicle maneuver”
However, Engel teaches of:
d) receiving, from at least one of a second plurality of sensors coupled to an ego vehicle a first vehicle information about a second vehicle, the first vehicle information being associated with a response of the second vehicle to the first vehicle maneuver (Engel figs. 1-7; sec 0039-0047 discloses first, second, third, etc vehicles, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles; the first vehicle information being associated with a response e.g. intention or intended maneuver, velocity, trajectory, etc of the second vehicle to the first vehicle maneuver); 
(e) inferring an intention of the second vehicle based on the first vehicle information (Engel figs. 1-7; sec 0039-0047, 0062 disclose deducing or determining or inferring an intention of the second vehicle based on the first vehicle information e.g. Engel discloses first, second, third, etc vehicles, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles;); and
(f) causing the vehicle control system to perform a second vehicle maneuver based on the intention (Engel figs. 1-7; sec 0039-0047 discloses causing a vehicle control system of each of the vehicles to perform first, second, third, maneuvers, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Likhachev as taught by Engel for the purpose of increasing versatility of a vehicle operation to improve vehicle performance on the highway.
Regarding Claim 3 Likhachev teaches the method of claim 1, wherein the intention is included in a set of intentions (Likhachev sec 0049, 0052, 0054, 0055, 0056-0059 teaches inferring or deducing at least one intention e.g. an intention to merge included in a set of intentions such as intention to: merge, accelerate, decelerate, intention to create a gap between vehicles, intentions to make a lane change maneuver, intentions to make a lane change maneuver, intentions to enter a “time out”, intentions to enter a “waiting to shift”, etc),
wherein each intention in the set of intentions (Likhachev sec 0049, 0052, 0054, 0055, 0056-0059, 0062 teach that each intention included in the set of intentions such as intention to: merge, accelerate, decelerate, intention to create a gap between vehicles, intentions to make a lane change maneuver, intentions to make a lane change maneuver) is associated with the second vehicle operating parameter (is associated with e.g. a time parametrized longitudinal velocity; Likhachev sec 0049, 0052, 0054, 0055, 0056-0059) of the second vehicle and a predetermined intention model value (predetermined time parametrized longitudinal velocity value; Likhachev sec 0049, 0052, 0054, 0055, 0056-0059) of the second vehicle operating parameter (time parametrized longitudinal velocity; Likhachev sec 0049, 0052, 0054, 0055, 0056-0059),
wherein the predetermined intention model value is previously calculated (i.e. predetermined time parametrized longitudinal velocity value; Likhachev sec 0049, 0052, 0054, 0055, 0056-0059) to differ by a predetermined threshold (Threshold of velocity set not to go past a predetermined threshold, Likhachev, sec 0059, 0060, 0062) for each intention in the set of intentions (Likhachev sec 0049, 0052, 0054, 0055, 0056-0059, 0062 teach that each intention included in the set of intentions such as intention to: merge, accelerate, decelerate, intention to create a gap between vehicles, intentions to make a lane change maneuver, intentions to make a lane change maneuver). 
Regarding Claim 4, Likhachev discloses the method of claim 3, wherein the first vehicle information includes information about a second vehicle operating parameter value (i.e. the value of  second, thirst, fourth, etc longitudinal, lateral velocities, deceleration, position or location, trajectory, etc of the second vehiclec; sec 0054, 0055, 0059) of the second vehicle operating parameter, and the intention is inferred based on the second vehicle operation parameter value (intention is inferred based on the value of deceleration, position or location, trajectory, etc; sec 0054, 0055, 0059) and the predetermined intentional model value (the predetermined time parametrized longitudinal velocity value of the second vehicle; sec 0054, 0055, 0059).
Regarding Claim 5, Likhachev discloses the method of claim 4, wherein the second vehicle operating parameter is a longitudinal velocity of the second vehicle (the predetermined time parametrized longitudinal velocity value of the second vehicle; sec 0054, 0055, 0059).
Regarding Claim 6, Likhachev discloses the method of 1, wherein the predetermined ego vehicle input has been previously calculated to minimize a maximum input magnitude of the predetermined ego vehicle input (sec 0060 discloses predetermined travel times for a given velocity, predetermined input longitudinal velocities, also sec 0059 discloses predetermined threshold ranges for determining initiation of lane merge maneuvers).
Regarding Claim 7, Likhachev discloses the method of 1, wherein the predetermined vehicle input belongs to a plurality of predetermined vehicle inputs (sec 0060 discloses that the predetermined vehicle inputs are longitudinal velocities, accelerations, etc), each predetermined vehicle input (sec 0060 discloses that the vehicle input is longitudinal velocities, accelerations, etc) corresponding a discrete time point included in a series of time points (sec 0060 discloses predetermined travel times for a given velocity, predetermined input longitudinal velocities, also sec 0059 discloses predetermined threshold ranges for determining initiation of lane merge maneuvers) and comprising at least one value (each vehicle input e.g. velocity, acceleration inputs has at least one value; sec 0060), and wherein each predetermined vehicle input has been previously calculated to minimize a sum of the values in the plurality of predetermined vehicle inputs (sec 0060 discloses predetermined travel times for a given velocity, predetermined input longitudinal velocities, also sec 0059 discloses predetermined threshold ranges for determining initiation of lane merge maneuvers; these inputs have been predetermined or previously calculated to minimize a sum of the values in the plurality of predetermined vehicle inputs; sec 0059, 0060). 
Regarding Claim 8, Likhachev discloses the method of 1, wherein the predetermined ego vehicle input comprises a longitudinal acceleration value and a lateral velocity value (i.e. the value of  second, thirst, fourth, etc longitudinal , lateral velocities, deceleration, accelerations, etc; sec 0054, 0055, 0059). 
Regarding Claim 9, Likhachev discloses the method of 1 further comprising:
receiving, from the first plurality of sensors, second parametric variable information associated with the parametric variable, the parametric variable information and the second parametric variable information being associated with different discrete time points (Likhachev at sec 0059 discloses the ability to perform a maneuver if certain environmental conditions such as ego vehicle velocity and other vehicle velocity are met; in addition sec 0062 discloses that the other vehicle velocity is monitored consistently to determine if the action matches the prediction);
selecting a second partition of the operating region based on the second parametric variable information, the partition being associated with a second predetermined ego vehicle input; and (Likhachev sec 0064 discloses that the range of allowable other vehicle velocity differences is predetermined and is associated with velocity; also sec 0070 discloses the selection of a range of time to travel given a velocity for execution of the maneuver);
causing the vehicle control system to perform a second vehicle maneuver based on the second predetermined ego vehicle input (Likhachev sec 0073 discloses that the vehicle is directed to perform a merging maneuver).
Regarding Claim 10, Likhachev discloses the method of 9, wherein the second partition comprises a second subset of the predetermined range of values of the partition, and wherein the second subset is equivalent to the subset of the partition (Likhachev sec 0060 discloses the range of time to travel a given velocity before execution of a maneuver; also sec 0070 discloses a second range of time to travel a given velocity before execution of a maneuver where the range of time could be equal to the first range of time).
Regarding Claim 11, Likhachev discloses a method in a data processing system comprising at least one processor and at least one memory (sec 0044 discloses a processor with memory that stores code executed by the processor), the at least one memory comprising instructions executed by the at least one processor to implement a vehicle monitoring system (fig. 3; sec 0044, 0045, 0054; monitor environment of a vehicle), the method comprising: 
(a) receiving, from a first plurality of sensors coupled to the ego vehicle, parametric variable information (in sec 0045, 0048, 0049, 0051, Likhachev discloses using sensors for receiving first, second, third parametric variable information e.g. receiving sensor values, etc; also sec 0045, 0048, 0049 disclose an ego vehicle equipped with sensors or sensor systems e.g. 18, 34 for perceiving and receiving values of sensed data about the ego vehicle and the environment of the ego vehicle; figs 1, 5) associated with a parametric variable (i.e. associated with parametric variables e.g. velocity, acceleration, states of other vehicle parameters, braking pedal inputs, accelerator pedal input, steering wheel inputs, vehicle lane location or position, current and future vehicle parametrized trajectories, traffic conditions, cruise control);
(b) selecting a predetermined ego vehicle input (predetermined criterial for certain sensed or inputted environmental conditions, time out threshold to abort a merge, range of time, range of velocities, etc; sec 0065, 0066, 0069) based on the parametric variable information (in sec 0045, 0048, 0049, 0051, Likhachev discloses using sensors for receiving parametric variable information e.g. receiving sensor values, etc; also sec 0045, 0048, 0049 disclose an ego vehicle equipped with sensors or sensor systems e.g. 18, 34 for perceiving and receiving values of sensed data about the ego vehicle and the environment of the ego vehicle; figs 1, 5);
(c) determining, subsequent to receiving the parametric variable information, a first vehicle maneuver (speed up, slow down, merge, abort merge, shift vehicle position e.g. from lane to lane; sec 0060-0070) for the ego vehicle to perform based on the predetermined ego vehicle input (predetermined criterial for certain sensed or inputted environmental conditions, time out threshold to abort a merge, range of time, range of velocities, etc; sec 0065, 0066, 0069; also sec 0060-0070 discloses that shifting to perform a lane merging maneuver would occur if conditions are met before time out range is exceeded and abort if it is exceeded, etc; also sec 0057 discloses a method for performing a lane change maneuver , etc based on the time parameterized trajectories of other vehicles and current operating parameters of the ego vehicle), the predetermined vehicle input comprising at least one value for a parameter corresponding to dynamics of the ego vehicle (sec 0060-0070 disclose examples of dynamics of the ego vehicle such as    velocities, accelerations,  vehicle maneuvers, speed up, slow down, merge, abort merge, shift vehicle position);
(d) causing a vehicle control system of the ego vehicle to perform the first vehicle maneuver (sec 0060-0071 disclose vehicle maneuvers such as movements at different velocities, accelerations, speed up, slow down, merge, shift vehicle position);
(e) receiving, from a second plurality of sensors coupled to the ego vehicle, second vehicle information about a second vehicle (sec 0050, 0059, 0065, 0066, 0069 disclose receiving by the controller vehicle information such as a selected range of velocities and a selected range of accelerations of the ego vehicle, receiving inter vehicular information transmitted between the vehicles, trajectories of other vehicles, vehicle locations and positions, etc);
(f) inferring an intention of the second vehicle based on the second vehicle information (sec 0049, 0062, 0064 disclose inferring or deducing an intention of the second vehicle based on the first vehicle information by using an intention prediction module 22 to infer the behaviors of surrounding vehicles; the intention prediction module 22 makes predictions as to whether the intention of the vehicles is to speed up, slow down, maintain current velocities, maintain close following distances, allow gaps, change lanes, etc., and transmits these predictions as trajectories over estimated periods of times, etc); and 
(g) causing the vehicle control system to perform a second vehicle maneuver based on the intention (sec 0060, 0071 discloses that shifting to perform a lane merging maneuver would occur if conditions are met before time out range is exceeded and abort if it is exceeded; also sec 0057 discloses a method for performing a lane change maneuver based on the time parameterized trajectories of other vehicles and current operating parameters of the ego vehicle).
If applicant is contending that Likhachev does not disclose inferring an intention of the second vehicle and causing the ego vehicle to perform a second vehicle maneuver, the examiner introduces Engel
Engel teaches of:
f) inferring an intention of a second vehicle based on the vehicle information (Engel figs. 1-7; sec 0039-0047, 0062 disclose deducing or determining or inferring an intention of the second vehicle based on the first vehicle information e.g. Engel discloses first, second, third, etc vehicles, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles); and
(f) causing a vehicle control system of an ego vehicle to perform a second vehicle maneuver based on the intention (Engel figs. 1-7; sec 0039-0047 discloses causing a vehicle control system of each of the vehicles to perform first, second, third, maneuvers, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Likhachev as taught by Engel for the purpose of increasing versatility of a vehicle operation to improve vehicle performance on the highway.
Regarding Claim 12, Likhachev teaches receiving, from the first plurality of sensors, second parametric variable information associated with the parametric variable (in sec 0045, 0048, 0049, 0051, Likhachev discloses using sensors for receiving first, second, third parametric variable information e.g. receiving sensor values, etc; also sec 0045, 0048, 0049 disclose an ego vehicle equipped with sensors or sensor systems e.g. 18, 34 for perceiving and receiving values of sensed data about the ego vehicle and the environment of the ego vehicle; figs 1, 5), the parametric variable information and the second parametric variable information being associated with different discrete time points  (sec 0066, 0070, 0074  Likhachev discloses different discrete time points);
selecting a partition of the operating region based on the second parametric variable information (partitions as disclosed by applicant refers to ranges, in sec 0066, 0070, 0074  Likhachev the claimed partitions e.g. velocity, acceleration, time ranges), the partition being associated with a second predetermined ego vehicle input; 
causing the vehicle control system to perform third vehicle maneuver based on the second predetermined ego vehicle input (Engel figs. 1-7; sec 0039-0047 discloses causing a vehicle control system of each of the vehicles to perform first, second, third, maneuvers, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles).
Regarding Claim 13, Likhachev teaches the method of claim 12, wherein the parametric variable is a desired longitudinal velocity (sec 0045, 0048, 0049, 0051, 0069, 0072, 0074 of  Likhachev disclose velocities, accelerations, etc which are believed to include longitudinal and lateral velocities and accelerations since the vehicles concerned travel longitudinally and laterally and communicate their velocities, trajectories, etc with each other).
Regarding Claim 14 Likhachev teaches of the method of claim 13 further comprising 
selecting a partition of an operating region of the parametric variable (partitions as disclosed by applicant refers to ranges, in sec 0066, 0070, 0074 Likhachev the claimed partitions e.g. velocity, acceleration, time ranges) based on the desired longitudinal velocity value, the operating region comprising a predetermined range of values for the parametric variable (sec 0049 discloses an intention prediction module that uses vehicle information obtained by the sensors to make time parameterized trajectory predictions for vehicles surrounding the ego vehicle; also as the claimed partition, sec 0050, 0059 disclose an inertial measurement unit on the ego vehicle for sensing and transmitting to the controller a selected range of velocity and a selected range of acceleration of the ego vehicle; also sec 0060 discloses the selection of a range of time to travel given a velocity for execution of the maneuver; also sec 0072 discloses that the range of allowable other vehicle velocity differences is predetermined and is associated with velocity), and the partition comprising a subset of the predetermined range of values and being associated with a predetermined ego vehicle input (sec 0060 discloses predetermined travel times for a given velocity; also sec 0059 discloses predetermined threshold ranges for determining initiation of lane merge maneuvers, sec 0066, 0070, 0074  Likhachev discloses different discrete time points). 
Regarding Claim 15 Likhachev teaches of the method according to claim 11, wherein the parametric variable is one of a weight of the ego vehicle, a road gradient of a road in contact with the ego vehicle, a friction coefficient of tires coupled to the ego vehicle, a steering input value, or a location of an object located near the road (sec 0045, 0048, 0049, 0064, 0072 of Likhachev disclose parametric variables e.g. vehicle lane location or position, etc). 
Regarding Claim 16 Likhachev teaches of the method of claim 11 wherein the predetermined ego vehicle input comprises at least one of a predetermined velocity of the ego vehicle (sec 0060 discloses that the predetermined vehicle inputs are longitudinal velocities, accelerations, etc) and a predetermined position of a pair of front wheels of the ego vehicle (figs. 3&5, sec 0049, 0050, 0054, 0059, 0064, 0069 disclose a predetermined position of a pair of front wheels of the ego vehicle, because the trajectories of the vehicles are considered it is obvious that the trajectories indicate where the front wheels or back wheels of the car are located).
Regarding Claim 17 Likhachev discloses a driving control system (units 14, 34-42; fig. 2; sec 0044 discloses a driving control system for an ego vehicle) for an ego vehicle, the driving control system comprising:
a plurality of sensors (18, 34, 38; fig. 3; sec 0045-0050) coupled to the ego vehicle, the ego vehicle comprising a vehicle control system (14, 42; fig. 3; sec 0045-0050); and 
a controller (30, fig. 3; sec 0045-0050) in electrical communication with the plurality of sensors and the vehicle control system, the controller being configured to execute a program to: 
(i) receive, from at least one of the first plurality of sensors coupled to the ego vehicle, information (in sec 0045, 0048, 0049, 0051, Likhachev discloses using sensors for receiving first, second, third parametric variable information e.g. receiving sensor values, etc; also sec 0045, 0048, 0049 disclose an ego vehicle equipped with sensors or sensor systems e.g. 18, 34 for perceiving and receiving values of sensed data about the ego vehicle and the environment of the ego vehicle; figs 1, 5) associated with a parametric variable ((i.e. associated with parametric variables e.g. velocity, acceleration, states of other vehicle parameters, braking pedal inputs, accelerator pedal input, steering wheel inputs, vehicle lane location or position, current and future vehicle parametrized trajectories, traffic conditions, cruise control);
(ii) select a partition of an operating region of the parametric variable based on the parametric variable information (according to applicant a partition is referring to a range of a parameter or a range a range of an information; also as the claimed partition, sec 0050, 0059 disclose an inertial measurement unit on the ego vehicle for sensing and transmitting to the controller a selected range of velocity and a selected range of acceleration of the ego vehicle; also sec 0060 discloses the selection of a range of time to travel given a velocity for execution of the maneuver; also sec 0072 discloses that the range of allowable other vehicle velocity differences is predetermined and is associated with velocity),
the operating region comprising a predetermined range of values for the parametric variable (sec 0060 discloses predetermined travel times for a given velocity; also sec 0059 discloses predetermined threshold ranges for determining initiation of lane merge maneuvers),
 the partition comprising a subset of the predetermined range of values and being associated with a predetermined ego vehicle input (sec 0060 discloses predetermined travel times for a given velocity, predetermined input longitudinal velocities, also sec 0059 discloses predetermined threshold ranges for determining initiation of lane merge maneuvers),  and 
the predetermined vehicle input comprising at least one value for a parameter corresponding to dynamics of the ego vehicle (sec 0060 discloses that the predetermined vehicle inputs are longitudinal velocities, accelerations; also sec 0060-0070 disclose examples of dynamics of the ego vehicle such as velocities, accelerations,  vehicle maneuvers, speed up, slow down, merge, abort merge, shift vehicle position);
(iii) determining, subsequent to selecting the partition of the operating region, a vehicle maneuver (speed up, slow down, merge, abort merge, shift vehicle position e.g. from lane to lane; sec 0060-0070) for the ego vehicle to perform based on the predetermined ego vehicle input (predetermined criterial for certain sensed or inputted environmental conditions, time out threshold to abort a merge, range of time, range of velocities, etc; sec 0065, 0066, 0069; also sec 0060-0070 discloses that shifting to perform a lane merging maneuver would occur if conditions are met before time out range is exceeded and abort if it is exceeded, etc; also sec 0057 discloses a method for performing a lane change maneuver , etc based on the time parameterized trajectories of other vehicles and current operating parameters of the ego vehicle);
(iv) causing the vehicle control system to perform third vehicle maneuver based on the second predetermined ego vehicle input (Engel figs. 1-7; sec 0039-0047 discloses causing a vehicle control system of each of the vehicles to perform first, second, third, maneuvers, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles).
(e) inferring an intention of the second vehicle based on the first vehicle information (sec   0049, 0062, 0064 disclose inferring or deducing an intention of the second vehicle based on the first vehicle information by using an intention prediction module 22 to infer the behaviors of surrounding vehicles; the intention prediction module 22 makes predictions as to whether the intention of the vehicles is to speed up, slow down, maintain current velocities, maintain close following distances, allow gaps, change lanes, etc., and transmits these predictions as trajectories over estimated periods of times, etc); and 
(f) causing the vehicle control system to perform a second vehicle maneuver based on the intention (sec 0060 discloses that shifting to perform a lane merging maneuver would occur if conditions are met before time out range is exceeded and abort if it is exceeded; also sec 0057 discloses a method for performing aplurality lane change maneuver based on the time parameterized trajectories of other vehicles and current operating parameters of the ego vehicle).
Likhachev did not particularly recite the limitation, “receiving, from at least one of a second plurality of sensors coupled to the ego vehicle, a first vehicle information about a second vehicle, the first vehicle information being associated with a response of the second vehicle to the first vehicle maneuver”
However, Engel teaches of:
d) receiving, from at least one of a second plurality of sensors coupled to an ego vehicle a first vehicle information about a second vehicle, the first vehicle information being associated with a response of the second vehicle to the first vehicle maneuver (Engel figs. 1-7; sec 0039-0047 discloses first, second, third, etc vehicles, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles; the first vehicle information being associated with a response e.g. intention or intended maneuver, velocity, trajectory, etc of the second vehicle to the first vehicle maneuver); 
(e) inferring an intention of the second vehicle based on the first vehicle information (Engel figs. 1-7; sec 0039-0047, 0062 disclose deducing or determining or inferring an intention of the second vehicle based on the first vehicle information e.g. Engel discloses first, second, third, etc vehicles, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles;); and
(f) causing the vehicle control system to perform a second vehicle maneuver based on the intention (Engel figs. 1-7; sec 0039-0047 discloses causing a vehicle control system of each of the vehicles to perform first, second, third, maneuvers, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Likhachev as taught by Engel for the purpose of increasing versatility of a vehicle operation to improve vehicle performance on the highway
Regarding Claim 19 Likhachev discloses the system of claim 17, wherein the intention is included in a set of intentions (Likhachev sec 0049, 0052, 0054, 0055, 0056-0059 teaches inferring or deducing at least one intention e.g. an intention to merge included in a set of intentions such as intention to: merge, accelerate, decelerate, intention to create a gap between vehicles, intentions to make a lane change maneuver, intentions to make a lane change maneuver, intentions to enter a “time out”, intentions to enter a “waiting to shift”, etc),  
wherein each intention in the set of intentions (Likhachev sec 0049, 0052, 0054, 0055, 0056-0059, 0062 teach that each intention included in the set of intentions such as intention to: merge, accelerate, decelerate, intention to create a gap between vehicles, intentions to make a lane change maneuver, intentions to make a lane change maneuver) is associated with the second vehicle operating parameter (is associated with e.g. a time parametrized longitudinal velocity; Likhachev sec 0049, 0052, 0054, 0055, 0056-0059), and 
wherein, a second vehicle operating parameter value of the second vehicle operating parameter has been previously calculated (i.e. predetermined time parametrized longitudinal velocity value; Likhachev sec 0049, 0052, 0054, 0055, 0056-0059) to differ by a predetermined threshold for each intention in the set of intentions (Threshold of velocity is set not to go past a predetermined threshold, Likhachev, sec 0059, 0060, 0062). 
Regarding Claim 20 Likhachev discloses the system of claim 17, wherein the controller is further configured to execute the program to: 
receive, from at least one of the first plurality of sensors, second parametric variable information (in sec 0045, 0048, 0049, 0051, Likhachev discloses using sensors for receiving first, second, third parametric variable information e.g. receiving sensor values, etc; also sec 0045, 0048, 0049 disclose an ego vehicle equipped with sensors or sensor systems e.g. 18, 34 for perceiving and receiving values of sensed data about the ego vehicle and the environment of the ego vehicle; figs 1, 5) associated with the parametric variable (i.e. associated with parametric variables e.g. velocity, acceleration, states of other vehicle parameters, braking pedal inputs, accelerator pedal input, steering wheel inputs, vehicle lane location or position, current and future vehicle parametrized trajectories, traffic conditions, cruise control),
the parametric variable information and the second parametric variable information being associated with different discrete time points (sec 0060 discloses different predetermined travel time points for a given velocity, predetermined input longitudinal velocities, also sec 0059 discloses predetermined threshold ranges for determining initiation of lane merge maneuvers),
select a second partition of the operating region based on the second parametric variable information (sec 0049 discloses an intention prediction module that uses vehicle information obtained by the sensors to make time parameterized trajectory predictions for vehicles surrounding the ego vehicle; also as the claimed partition, sec 0050, 0059 disclose an inertial measurement unit on the ego vehicle for sensing and transmitting to the controller a selected range of velocity and a selected range of acceleration of the ego vehicle; also sec 0060 discloses the selection of a range of time to travel given a velocity for execution of the maneuver; also sec 0072 discloses that the range of allowable other vehicle velocity differences is predetermined and is associated with velocity),
the partition being associated with a second predetermined ego vehicle input (sec 0060 discloses first, second, third predetermined travel times for a given velocity, predetermined input longitudinal velocities, also sec 0059 discloses predetermined threshold ranges for determining initiation of lane merge maneuvers); and 
cause the vehicle control system to perform a second vehicle maneuver based on the second predetermined ego vehicle input (Engel figs. 1-7; sec 0039-0047 discloses causing a vehicle control system of each of the vehicles to perform first, second, third, maneuvers, wherein each of the first, second, third, etc vehicle communicates information e.g. its intention or intended maneuver, velocity, trajectory, etc to other vehicles in the neighborhood in response to receiving first vehicle information about a second vehicle e.g. in response to receiving  intention or intended maneuver, velocity, trajectory, etc from other vehicles).
Regarding Claim 21 Likhachev discloses the system of claim 1, wherein the predetermined vehicle input is calculated to determine the intention of the second vehicle (sec 0049, 0062, 0064 disclose inferring or deducing an intention of the second vehicle based on the predetermined vehicle input; i.e. based on the predetermined vehicle input the intention prediction module 22 makes predictions as to whether the intention of the vehicles is to speed up, slow down, maintain current velocities, maintain close following distances, allow gaps, change lanes, etc., and transmits these predictions as trajectories over estimated periods of times, etc).  
Regarding Claim 22 Likhachev discloses the system of claim 17, wherein the predetermined vehicle input is calculated to determine the intention of the second vehicle (sec 0049, 0062, 0064 disclose inferring or deducing an intention of the second vehicle based on the predetermined vehicle input; i.e. based on the predetermined vehicle input the intention prediction module 22 makes predictions as to whether the intention of the vehicles is to speed up, slow down, maintain current velocities, maintain close following distances, allow gaps, change lanes, etc., and transmits these predictions as trajectories over estimated periods of times, etc), so that, for any possible response of the second vehicle to the vehicle maneuver, only one intention of the second vehicle is valid (vehicles concerned communicate with each other to exchange information, so that, for any possible response of the second vehicle to the vehicle maneuver, only one intention of the second vehicle is valid e.g. valid at a particular time point or threshold when conditions are met; as an example the time out may be set to operate only within the range of 5 to 10 seconds at 40mph; sec 0054-0056, 0058-0060).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664